490 F.2d 1382
86 L.R.R.M. (BNA) 2656, 74 Lab.Cas.  P 10,051
LIBERTY SPORTSWEAR CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1300.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 29, 1974.Decided Feb. 4, 1974.

Charles Hampton White, Nashville, Tenn., on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, Allison W. Brown, Jr., Stuart M. Rosenblum, Attys., National Labor Relations Board, Washington, D.C., on brief, for respondent.
Before WEICK, LIVELY and ENGEL, Circuit Judges.

ORDER

1
This case is before us on a petition to review and a cross-application to enforce an Order of the National Labor Relations Board, reported at 201 NLRB No. 96.


2
The Board found that the company had violated Section 8(a)(3) and (1) of the Act by warning and threatening its employee, Myrtle Woods, for her prounion activity, and later by discharging her because of such activity.  The employer questions the sufficiency of the evidence to support the findings and orders of the Board.


3
In our opinion an examination of the testimony, together with the inferences properly deducible therefrom, fully supports the findings and orders of the Board.


4
It is therefore ordered that the Order of the Board be enforced.